            Case 1:18-cv-12438-RGS Document 24 Filed 01/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


TRISTAN SQUERI, MADELINE McCLAIN, and
GEORGE O’DEA individually, and on behalf of all
others similarly situated,

                Plaintiffs,

       v.

MOUNT IDA COLLEGE, THE MOUNT IDA                         C.A. No. 1:18-cv-12438-RGS
COLLEGE BOARD OF TRUSTEES, BARRY
BROWN, individually and as a representative of
Mount Ida College, CARMIN C. REISS, individually
and as a representative of the Mount Ida College
Board of Trustees, JASON POTTS, individually and
as a representative of Mount Ida College, JEFF
CUTTING individually and as a representative of
Mount Ida College, and RON AKIE, individually and
as a representative of Mount Ida College,

                Defendants.


   BARRY BROWN’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

       Former Mount Ida College President Barry Brown ("President Brown") respectfully

submits this Motion to Dismiss all counts of the First Amended Complaint asserted against him

for failure to state any legally viable claim. Fed. R. Civ. P. 12(b)(6). As grounds for his motion,

President Brown respectfully submits herewith his memorandum of law.

       WHEREFORE, President Brown respectfully requests that the Court dismiss Plaintiffs'

First Amended Complaint in its entirety as asserted against him, with prejudice and without

leave to amend.
         Case 1:18-cv-12438-RGS Document 24 Filed 01/28/19 Page 2 of 2



                                                      Respectfully submitted,

                                                      BARRY BROWN,

                                                      By his attorneys,

                                                      /s/ Howard M. Cooper
                                                      Howard M. Cooper, Esq. (BBO # 543842)
                                                      Elizabeth E. Olien, Esq. (BBO # 689350)
                                                      TODD & WELD LLP
                                                      One Federal Street, 27th Floor
                                                      Boston, MA 02110
                                                      Tel.: 617-720-2626
                                                      Fax: 617-227-5777
                                                      hcooper@toddweld.com
                                                      eolien@toddweld.com

Dated: January 28, 2019




                                 CERTIFICATE OF SERVICE

        I, Elizabeth E. Olien, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this 28th
day of January, 2019.

                                                              /s/ Elizabeth E. Olien
                                                              Elizabeth E. Olien

Dated: January 28, 2019




                                                  2
